Exhibit 10.21

 

 

AVALONBAY COMMUNITIES, INC.

1994 STOCK INCENTIVE PLAN

As Amended and Restated on December 8, 2004

 

SECTION 1.           GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the AvalonBay Communities, Inc. 1994 Stock Incentive
Plan (the “Plan”).  The purpose of the Plan is to encourage and enable the
officers, employees, Directors and other key persons of AvalonBay Communities,
Inc. (the “Company”) and its Subsidiaries upon whose judgment, initiative and
efforts the Company largely depends for the successful conduct of its business
to acquire a proprietary interest in the Company.  It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company, thereby
stimulating their efforts on the Company’s behalf and strengthening their desire
to remain with the Company.

The following terms shall be defined as set forth below:

“Act” means the Securities Exchange Act of 1934, as amended.

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Restricted Stock Awards, Deferred Stock Awards, Unrestricted Stock
Awards, Performance Share Awards and Dividend Equivalent Rights.

“Board” means the Board of Directors of the Company.

“Cause” means, except as provided in an individual agreement or by the
Committee, a vote of the Board of Directors resolving that the participant
should be dismissed as a result of (i) any material breach by the participant of
any agreement to which the participant and the Company are parties, (ii) any act
(other than retirement) or omission to act by the participant which may have a
material and adverse effect on the business of the Company or any Subsidiary or
on the participant’s ability to perform services for the Company or any
Subsidiary, including, without limitation, the commission of any crime (other
than ordinary traffic violations), or (iii) any material misconduct or neglect
of duties by the participant in connection with the business or affairs of the
Company or any Subsidiary.

“Change of Control” is defined in Section 16.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” means the Committee of the Board referred to in Section 2.

“Covered Employee” means a participant designated prior to the grant of a
Qualified Performance-based Award by the Committee who is or may be a “covered
employee” within the

1

PAGE>

 

meaning of Section 162(m)(3) of the Code in the year in which the Qualified
Performance-based Award is expected to be taxable to such participant.

“Deferred Stock Award” means Awards granted pursuant to Section 7.

“Disability” means, except as provided in an individual agreement or by the
Committee, an individual’s inability to perform his normal required services for
the Company and its Subsidiaries for a period of six consecutive months by
reason of the individual’s mental or physical disability, as determined by the
Committee in good faith in its sole discretion.

“Dividend Equivalent Right” means Awards granted pursuant to Section 11.

“Effective Date” means the consummation of the merger contemplated by the
Agreement and Plan of Merger, by and  between the Company and Avalon Properties,
Inc. dated as of March 9, 1998.

“Fair Market Value” on any given date means the last reported sale price at
which Stock is traded on such date or, if no Stock is traded on such date, the
most recent date on which Stock was traded, as reflected on the New York Stock
Exchange or, if applicable, any other national stock exchange on which the Stock
is traded.

“Incentive Stock Option” means any Stock Option designated as, and qualified as,
an “incentive stock option” as defined in Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a participant’s right to and the payment of a Performance Share
Award, Restricted Stock Award or Deferred Stock Award.

“Performance Share Award” means Awards granted pursuant to Section 9.

“Qualified Performance-based Award” means any Restricted Stock Award, Deferred
Stock Award or Performance Share Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code and the
regulations promulgated thereunder.

“Restricted Stock Award” mean Awards granted pursuant to Section 6.

“Retirement” means:

2

--------------------------------------------------------------------------------



 



 

 (a)                               with respect to all Awards made on or before
December 8, 2004:

the employee’s termination of employment with the Company and its Subsidiaries,
other than for Cause, after attainment of age 55, but only if upon such
termination of employment the employee has been employed in the aggregate for a
period of at least 120 contiguous months by the Company, by any company of which
the Company is the successor by name change or reincorporation, by Avalon
Properties, Inc. or by Trammell Crow Residential, or any affiliate of any of the
foregoing (a “Predecessor Company”); and

(b)                                 with respect to all Awards made after
December 8, 2004:

                                                the termination of an Award
holder’s employment (and other business relationships) with the Company and its
Subsidiaries, other than for Cause, following the date on which the sum of the
following equals or exceeds 70 years: (i) the number of full months of the Award
holder’s employment and other business relationships with the Company and any
predecessor Company and (ii) the Award holder’s age on the date of termination;
provided that:

(x)                                   the Award holder’s employment by (or other
business relationships with) the Company and any Predecessor Company have
continued for a period of at least 120 contiguous full months at the time of
termination and, on the date of termination, the Award holder is at least 50
years old;

(y)                                 in the case of termination of employment,
the employee gives at least six months’ prior written notice to the Company of
his or her intention to retire; and

(z)                                   in the case of termination of employment,
the employee enters into a “Non-Compete and Non-Solicitation Agreement,” as
hereinafter defined, and a general release of all claims in a form that is
reasonably satisfactory to the Company.

                As used in the foregoing sentence, “Non-Compete and
Non-Solicitation Agreement” shall mean a written agreement between the employee
and the Company providing that, for a period of at least 12 months following the
employee’s termination of employment with the Company (A) the employee shall
not, without the prior written consent of the Company, become associated with,
or engage in any “Restricted Activities” with respect to any “Competing
Enterprise,” as such terms are hereinafter defined, whether as an officer,
employee, principal, partner, agent, consultant, independent contractor or
shareholder, and (B) the employee shall not, without the prior written consent
of the Company, solicit or attempt to solicit for employment with or on behalf
of any Competing Enterprise any employee of the Company or any of its affiliates
or any person who was formerly employed by the Company or any of its affiliates
within the preceding six months, unless such person’s employment was terminated
by the Company or any of such affiliates.  “Competing Enterprise,” for purposes
of this section, shall mean any person, corporation, partnership, venture or
other entity which is engaged in the

3



--------------------------------------------------------------------------------



 



 

business of managing, owning, leasing, or joint-venturing multifamily rental
real estate within 30 miles of multifamily rental real estate owned or under
management by the Company or its affiliates.  “Restricted Activities,” for
purposes of this section, shall mean executive, managerial, directorial,
administrative, strategic, business development or supervisory responsibilities
and activities relating to any aspects of multifamily rental real estate
ownership, management, multifamily rental real estate franchising, and
multifamily rental real estate joint-venturing.

“Stock” means the Common Stock, $.01 par value per share, of the Company,
subject to adjustments pursuant to Section 3.

“Subsidiary” means any corporation or other entity (other than the Company) in
any unbroken chain of corporations or other entities, beginning with the Company
if each of the corporations or entities (other than the last corporation or
entity in the unbroken chain) owns stock or other interests possessing 50% or
more of the total combined voting power of all classes of stock or other
interests in one of the other corporations or entities in the chain.

“Unrestricted Stock Award” means Awards granted pursuant to Section 8.

 

SECTION 2.           ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT
PARTICIPANTS AND DETERMINE AWARDS

 


(A)           COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY ALL OF THE
NON-EMPLOYEE DIRECTOR MEMBERS OF THE COMPENSATION COMMITTEE OF THE BOARD, OR A
COMMITTEE OF NOT LESS THAN TWO NON-EMPLOYEE DIRECTORS PERFORMING SIMILAR
FUNCTIONS, AS APPOINTED BY THE BOARD FROM TIME TO TIME.  ANY AUTHORITY GRANTED
TO THE COMMITTEE MAY ALSO BE EXERCISED BY THE FULL BOARD.  TO THE EXTENT THAT
ANY PERMITTED ACTION TAKEN BY THE BOARD CONFLICTS WITH ACTION TAKEN BY THE
COMMITTEE, THE BOARD ACTION SHALL CONTROL.


(B)           POWERS OF COMMITTEE.  THE COMMITTEE SHALL HAVE THE POWER AND
AUTHORITY TO GRANT AWARDS CONSISTENT WITH THE TERMS OF THE PLAN, INCLUDING THE
POWER AND AUTHORITY:


(I)            TO SELECT THE OFFICERS, OTHER EMPLOYEES, NON-EMPLOYEE DIRECTORS
AND OTHER KEY PERSONS OF THE COMPANY AND ITS SUBSIDIARIES TO WHOM AWARDS MAY
FROM TIME TO TIME BE GRANTED;


(II)           TO DETERMINE THE TIME OR TIMES OF GRANT, AND THE EXTENT, IF ANY,
OF INCENTIVE STOCK OPTIONS, NON-QUALIFIED STOCK OPTIONS, RESTRICTED STOCK
AWARDS, DEFERRED STOCK AWARDS, UNRESTRICTED STOCK AWARDS, PERFORMANCE SHARE
AWARDS AND DIVIDEND EQUIVALENT RIGHTS, OR ANY COMBINATION OF THE FOREGOING,
GRANTED TO ANY ONE OR MORE PARTICIPANTS;


(III)          TO DETERMINE THE NUMBER OF SHARES TO BE COVERED BY ANY AWARD;


(IV)          TO DETERMINE AND MODIFY THE TERMS AND CONDITIONS, INCLUDING
RESTRICTIONS, NOT INCONSISTENT WITH THE TERMS OF THE PLAN, OF ANY AWARD, WHICH
TERMS AND CONDITIONS MAY DIFFER AMONG INDIVIDUAL AWARDS AND PARTICIPANTS, AND TO
APPROVE THE FORM OF WRITTEN INSTRUMENTS EVIDENCING THE AWARDS;


4



--------------------------------------------------------------------------------



 




 


(V)           TO ACCELERATE THE EXERCISABILITY OR VESTING OF ALL OR ANY PORTION
OF ANY AWARD IN CIRCUMSTANCES INVOLVING A CHANGE OF CONTROL OR THE DEATH,
DISABILITY OR TERMINATION OF EMPLOYMENT OF A PLAN PARTICIPANT;


(VI)          SUBJECT TO THE PROVISIONS OF SECTION 5(A)(II), TO EXTEND THE
PERIOD IN WHICH STOCK OPTIONS MAY BE EXERCISED;


(VII)         TO DETERMINE WHETHER, TO WHAT EXTENT, AND UNDER WHAT CIRCUMSTANCES
STOCK AND OTHER AMOUNTS PAYABLE WITH RESPECT TO AN AWARD SHALL BE DEFERRED
EITHER AUTOMATICALLY OR AT THE ELECTION OF THE PARTICIPANT AND WHETHER AND TO
WHAT EXTENT THE COMPANY SHALL PAY OR CREDIT AMOUNTS CONSTITUTING INTEREST (AT
RATES DETERMINED BY THE COMMITTEE) OR DIVIDENDS OR DEEMED DIVIDENDS ON SUCH
DEFERRALS; AND


(VIII)        TO ADOPT, ALTER AND REPEAL SUCH RULES, GUIDELINES AND PRACTICES
FOR ADMINISTRATION OF THE PLAN AND FOR ITS OWN ACTS AND PROCEEDINGS AS IT SHALL
DEEM ADVISABLE; TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND ANY AWARD
(INCLUDING RELATED WRITTEN INSTRUMENTS); TO MAKE ALL DETERMINATIONS IT DEEMS
ADVISABLE FOR THE ADMINISTRATION OF THE PLAN; TO DECIDE ALL DISPUTES ARISING IN
CONNECTION WITH THE PLAN; AND TO OTHERWISE SUPERVISE THE ADMINISTRATION OF THE
PLAN.

All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan participants.


(C)           DELEGATION OF AUTHORITY TO GRANT AWARDS.  THE COMMITTEE, IN ITS
DISCRETION, MAY DELEGATE TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY ALL OR
PART OF THE COMMITTEE’S AUTHORITY AND DUTIES WITH RESPECT TO AWARDS, INCLUDING
THE GRANTING THEREOF, TO INDIVIDUALS WHO ARE NOT SUBJECT TO THE REPORTING AND
OTHER PROVISIONS OF SECTION 16 OF THE ACT OR COVERED EMPLOYEES.  THE COMMITTEE
MAY REVOKE OR AMEND THE TERMS OF A DELEGATION AT ANY TIME BUT SUCH ACTION SHALL
NOT INVALIDATE ANY PRIOR ACTIONS OF THE COMMITTEE’S DELEGATE OR DELEGATES THAT
WERE CONSISTENT WITH THE TERMS OF THE PLAN.


(D)           INDEMNIFICATION.  NEITHER THE BOARD NOR THE COMMITTEE, NOR ANY
MEMBER OF EITHER OR ANY DELEGATEE THEREOF, SHALL BE LIABLE FOR ANY ACT,
OMISSION, INTERPRETATION, CONSTRUCTION OR DETERMINATION MADE IN GOOD FAITH IN
CONNECTION WITH THE PLAN, AND THE MEMBERS OF THE BOARD AND THE COMMITTEE (AND
ANY DELEGATEE THEREOF) SHALL BE ENTITLED IN ALL CASES TO INDEMNIFICATION AND
REIMBURSEMENT BY THE COMPANY IN RESPECT OF ANY CLAIM, LOSS, DAMAGE OR EXPENSE
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) ARISING OR RESULTING
THEREFROM TO THE FULLEST EXTENT PERMITTED BY LAW AND/OR UNDER ANY DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE COVERAGE WHICH MAY BE IN EFFECT FROM TIME TO TIME.

 

SECTION 3.           SHARES ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 


(A)           SHARES ISSUABLE.  THE MAXIMUM NUMBER OF SHARES OF STOCK RESERVED
AND AVAILABLE FOR ISSUANCE UNDER THE PLAN, AT ANY GIVEN TIME, SHALL BE THE
DIFFERENCE BETWEEN (I) THE SUM OF (A) 6,576,859 SHARES OF STOCK (I.E., THE
NUMBER AS OF MARCH 1, 2001), PLUS (B) UPON THE PASSING OF EACH DECEMBER 31
STARTING WITH DECEMBER 31, 2001, A PERCENTAGE OF THE TOTAL NUMBER OF SHARES OF
STOCK (THE “YEAR END OUTSTANDING SHARES”) ACTUALLY OUTSTANDING ON SUCH DATE
(ASSUMING ALL


5



--------------------------------------------------------------------------------



 




 


UNITS OF LIMITED PARTNERSHIP INTEREST IN SUBSIDIARY PARTNERSHIPS STRUCTURED AS
DOWNREITS THAT MAY, UPON PRESENTATION FOR REDEMPTION, BE EXCHANGED FOR SHARES OF
STOCK ARE SO EXCHANGED), LESS (II) ANY SHARES OF STOCK ISSUED UNDER THE PLAN
PRIOR TO SUCH TIME WHICH HAVE NOT BEEN ADDED BACK AS DESCRIBED BELOW IN THIS
SECTION 3(A).  THE PERCENTAGE REFERRED TO IN THE PRIOR SENTENCE SHALL BE
DETERMINED IN ACCORDANCE WITH THE FOLLOWING TABLE:

If shares of Stock underlying those Options granted during the calendar year
constitute the following percentage of all shares of Stock underlying all Awards
(including Options) made during the calendar year:

 

Then the number of shares of Stock reserved and available for issuance under the
Plan would be increased by adding a number of shares of Stock equal to the
following percentage of the “Year End Outstanding Shares”:

 

 

 

50.00 to 52.49%

 

0.48%

52.50 to 54.99   

 

0.50   

55.00 to 57.49   

 

0.52   

57.50 to 59.99   

 

0.55   

60.00 to 62.49   

 

0.58   

62.50 to 64.99   

 

0.61   

65.00 to 67.49   

 

0.64   

67.50 to 69.99   

 

0.68   

70.00 to 72.49   

 

0.72   

72.50 to 74.99   

 

0.76   

75.00 to 77.49   

 

0.82   

77.50 to 79.99   

 

0.87   

80.00 to 82.49   

 

0.94   

82.50 to 84.99   

 

0.96   

85.00% or more   

 

1.00   

 

 

For purposes of determining the percentage of all awards made under the Plan
during a calendar year that were in the form of Options, only Options that have
an exercise price equal to the Fair Market Value on the date of grant shall
count as Options.  For purposes hereof, subsidiary partnerships structured as
DownREITs shall include, but not be limited to, Bay Countrybrook, L.P., Bay
Pacific Northwest L.P., Avalon DownREIT V, L.P. and Avalon Ballston II, L.P.

Notwithstanding the foregoing, the maximum number of shares of Stock for which
Incentive Stock Options may be issued under the Plan shall not exceed
2,500,000.  Further notwithstanding the foregoing, at least 50% of all Awards
granted under the Plan during any calendar year shall be in the form of Options
with an exercise price not less than 100% of Fair Market Value on the date of
grant.  For purposes of determining the number of shares of Stock reserved and
available for issuance from time to time, the shares of Stock underlying any
Awards which are forfeited, canceled, reacquired by the Company, satisfied
without the issuance of Stock or otherwise

6



--------------------------------------------------------------------------------



 



 

terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan.

Stock Options with respect to no more than 300,000 shares of Stock may be
granted to any one individual participant during any one calendar year period. 
Shares issued under the Plan may be authorized but unissued shares or shares
reacquired by the Company.

                Example:     To illustrate how the formula in the above table
would work, assume that during calendar year 2002 the only awards made by the
Company under the Stock Incentive Plan were an aggregate of 400,000 stock
options and shares of restricted stock.  Of these, 320,000 (or 80%) were options
and 80,000 (or 20%) were restricted shares.  As of December 31, 2002, assume
that the Company had outstanding 67,000,000 shares of Common Stock and 1,000,000
units of limited partnership in DownREITs that may be exchanged for shares of
Common Stock.  Therefore, following the table above, this means that on
December 31, 2002, the Company would increase the number of available shares
under the Stock Incentive Plan by multiplying 68,000,000 by 0.94%, (i.e.,
639,200 shares of Common Stock would be added to the number of available shares
reserved under the Stock Incentive Plan).


(B)           RECAPITALIZATIONS.  IF, THROUGH OR AS A RESULT OF ANY MERGER,
CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY,
REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT,
REVERSE STOCK SPLIT OR OTHER SIMILAR TRANSACTION, THE OUTSTANDING SHARES OF
STOCK ARE INCREASED OR DECREASED OR ARE EXCHANGED FOR A DIFFERENT NUMBER OR KIND
OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR ADDITIONAL SHARES OR NEW OR
DIFFERENT SHARES OR OTHER SECURITIES OF THE COMPANY OR OTHER NON-CASH ASSETS ARE
DISTRIBUTED WITH RESPECT TO SUCH SHARES OF STOCK OR OTHER SECURITIES, THE
COMMITTEE SHALL MAKE AN APPROPRIATE OR PROPORTIONATE ADJUSTMENT IN (I) THE
MAXIMUM NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN, (II) THE NUMBER
OF STOCK OPTIONS OR SHARES OF STOCK THAT CAN BE GRANTED TO ANY ONE INDIVIDUAL
PARTICIPANT, (III) THE NUMBER AND KIND OF SHARES OR OTHER SECURITIES SUBJECT TO
ANY THEN OUTSTANDING AWARDS UNDER THE PLAN, AND (IV) THE PRICE FOR EACH SHARE
SUBJECT TO ANY THEN OUTSTANDING STOCK OPTIONS UNDER THE PLAN, WITHOUT CHANGING
THE AGGREGATE EXERCISE PRICE (I.E., THE EXERCISE PRICE MULTIPLIED BY THE NUMBER
OF STOCK OPTIONS) AS TO WHICH SUCH STOCK OPTIONS REMAIN EXERCISABLE.  THE
ADJUSTMENT BY THE COMMITTEE SHALL BE FINAL, BINDING AND CONCLUSIVE.  NO
FRACTIONAL SHARES OF STOCK SHALL BE ISSUED UNDER THE PLAN RESULTING FROM ANY
SUCH ADJUSTMENT, BUT THE COMMITTEE IN ITS DISCRETION MAY MAKE A CASH PAYMENT IN
LIEU OF FRACTIONAL SHARES.


(C)           MERGERS.  UPON CONSUMMATION OF A CONSOLIDATION OR MERGER OR SALE
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY IN WHICH OUTSTANDING
SHARES OF STOCK ARE EXCHANGED FOR SECURITIES, CASH OR OTHER PROPERTY OF AN
UNRELATED CORPORATION OR BUSINESS ENTITY OR IN THE EVENT OF A LIQUIDATION OF THE
COMPANY (IN EACH CASE, A “TRANSACTION”), THE BOARD MAY, IN ITS DISCRETION, TAKE
ANY ONE OR MORE OF THE FOLLOWING ACTIONS, AS TO OUTSTANDING STOCK OPTIONS:  (I)
PROVIDE THAT SUCH STOCK OPTIONS SHALL BE ASSUMED, OR EQUIVALENT OPTIONS SHALL BE
SUBSTITUTED, BY THE ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE
THEREOF), (II) UPON WRITTEN NOTICE TO THE OPTIONEES, PROVIDE THAT ALL
UNEXERCISED STOCK OPTIONS WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION
OF THE TRANSACTION UNLESS EXERCISED BY THE OPTIONEE WITHIN A SPECIFIED PERIOD
FOLLOWING THE DATE OF SUCH NOTICE, AND/OR (III) IN THE EVENT OF A BUSINESS
COMBINATION UNDER THE TERMS OF WHICH HOLDERS OF THE STOCK OF THE COMPANY WILL
RECEIVE UPON CONSUMMATION THEREOF A


7



--------------------------------------------------------------------------------



 




 


CASH PAYMENT FOR EACH SHARE SURRENDERED IN THE BUSINESS COMBINATION, MAKE OR
PROVIDE FOR A CASH PAYMENT TO THE OPTIONEES EQUAL TO THE DIFFERENCE BETWEEN (A)
THE VALUE (AS DETERMINED BY THE COMMITTEE) OF THE CONSIDERATION PAYABLE PER
SHARE OF STOCK PURSUANT TO THE BUSINESS COMBINATION (THE “MERGER PRICE”) TIMES
THE NUMBER OF SHARES OF STOCK SUBJECT TO SUCH OUTSTANDING STOCK OPTIONS (TO THE
EXTENT THEN EXERCISABLE AT PRICES NOT IN EXCESS OF THE MERGER PRICE) AND (B) THE
AGGREGATE EXERCISE PRICE OF ALL SUCH OUTSTANDING STOCK OPTIONS IN EXCHANGE FOR
THE TERMINATION OF SUCH STOCK OPTIONS.  IN THE EVENT STOCK OPTIONS WILL
TERMINATE UPON THE CONSUMMATION OF THE TRANSACTION, EACH OPTIONEE SHALL BE
PERMITTED, WITHIN A SPECIFIED PERIOD DETERMINED BY THE COMMITTEE, TO EXERCISE
ALL NON-VESTED STOCK OPTIONS, SUBJECT TO THE CONSUMMATION OF THE TRANSACTION.


(D)           SUBSTITUTE AWARDS.  THE COMMITTEE MAY GRANT AWARDS UNDER THE PLAN
IN SUBSTITUTION FOR STOCK AND STOCK BASED AWARDS HELD BY EMPLOYEES OF ANOTHER
CORPORATION WHO CONCURRENTLY BECOME EMPLOYEES OF THE COMPANY OR A SUBSIDIARY AS
THE RESULT OF A MERGER OR CONSOLIDATION OF THE EMPLOYING CORPORATION WITH THE
COMPANY OR A SUBSIDIARY OR THE ACQUISITION BY THE COMPANY OR A SUBSIDIARY OF
PROPERTY OR STOCK OF THE EMPLOYING CORPORATION.  THE COMMITTEE MAY DIRECT THAT
THE SUBSTITUTE AWARDS BE GRANTED ON SUCH TERMS AND CONDITIONS AS THE COMMITTEE
CONSIDERS APPROPRIATE IN THE CIRCUMSTANCES.  ANY SUBSTITUTE AWARDS GRANTED UNDER
THIS PLAN SHALL NOT COUNT AGAINST THE SHARE LIMITATION SET FORTH IN SECTION
3(A).

 

SECTION 4.           ELIGIBILITY

 

Participants in the Plan will be such full or part-time officers, other
employees,  Non-Employee Directors and key persons of the Company and its
Subsidiaries who are responsible for or contribute to the management, growth or
profitability of the Company and its Subsidiaries and who are selected from time
to time by the Committee, in its sole discretion.  Key persons, for purposes of
this Plan, shall include consultants and prospective employees.

 

SECTION 5.           STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the Committee
may from time to time approve.

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any option
does not qualify as an Incentive Stock Option, it shall constitute a
Non-Qualified Stock Option.

No Awards shall be granted under the Plan after May 8, 2011.


(A)           STOCK OPTIONS GRANTED TO EMPLOYEES AND KEY PERSONS.  THE COMMITTEE
IN ITS DISCRETION MAY GRANT STOCK OPTIONS TO EMPLOYEES AND KEY PERSONS OF THE
COMPANY OR ANY SUBSIDIARY.  STOCK OPTIONS GRANTED TO EMPLOYEES AND KEY PERSONS
PURSUANT TO THIS SECTION 5(A) SHALL BE SUBJECT TO THE FOLLOWING TERMS AND
CONDITIONS AND SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE PLAN, AS THE COMMITTEE SHALL DEEM DESIRABLE. 
IF THE COMMITTEE SO DETERMINES, STOCK OPTIONS MAY BE GRANTED IN LIEU OF CASH
COMPENSATION AT THE


8



--------------------------------------------------------------------------------



 




 


PARTICIPANT’S ELECTION, SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE
MAY ESTABLISH, AS WELL AS IN ADDITION TO OTHER COMPENSATION.


(I)            EXERCISE PRICE.  THE EXERCISE PRICE PER SHARE FOR THE STOCK
COVERED BY A STOCK OPTION GRANTED PURSUANT TO THIS SECTION 5(A) SHALL BE
DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT BUT SHALL BE NOT LESS THAN 100%
OF FAIR MARKET VALUE ON THE DATE OF GRANT (OTHER THAN OPTIONS GRANTED IN LIEU OF
CASH COMPENSATION).  IF AN EMPLOYEE OWNS OR IS DEEMED TO OWN (BY REASON OF THE
ATTRIBUTION RULES APPLICABLE UNDER SECTION 424(D) OF THE CODE) MORE THAN 10% OF
THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
SUBSIDIARY OR PARENT CORPORATION AND AN INCENTIVE STOCK OPTION IS GRANTED TO
SUCH EMPLOYEE, THE OPTION PRICE SHALL BE NOT LESS THAN 110% OF FAIR MARKET VALUE
ON THE GRANT DATE.


(II)           OPTION TERM.  THE TERM OF EACH STOCK OPTION SHALL BE FIXED BY THE
COMMITTEE, BUT NO STOCK OPTION SHALL BE EXERCISABLE MORE THAN TEN YEARS AFTER
THE DATE THE OPTION IS GRANTED.  IF AN EMPLOYEE OWNS OR IS DEEMED TO OWN (BY
REASON OF THE ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE) MORE THAN 10% OF
THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY
SUBSIDIARY OR PARENT CORPORATION AND AN INCENTIVE STOCK OPTION IS GRANTED TO
SUCH EMPLOYEE, THE TERM OF SUCH OPTION SHALL BE NO MORE THAN FIVE YEARS FROM THE
DATE OF GRANT.


(III)          EXERCISABILITY; RIGHTS OF A SHAREHOLDER.  STOCK OPTIONS SHALL
BECOME VESTED AND EXERCISABLE AT SUCH TIME OR TIMES, WHETHER OR NOT IN
INSTALLMENTS, AS SHALL BE DETERMINED BY THE COMMITTEE AT OR AFTER THE GRANT
DATE.  THE COMMITTEE MAY AT ANY TIME ACCELERATE THE EXERCISABILITY OF ALL OR ANY
PORTION OF ANY STOCK OPTION.  AN OPTIONEE SHALL HAVE THE RIGHTS OF A SHAREHOLDER
ONLY AS TO SHARES ACQUIRED UPON THE EXERCISE OF A STOCK OPTION AND NOT AS TO
UNEXERCISED STOCK OPTIONS.


(IV)          METHOD OF EXERCISE.  STOCK OPTIONS MAY BE EXERCISED IN WHOLE OR IN
PART, BY GIVING WRITTEN NOTICE OF EXERCISE TO THE COMPANY, SPECIFYING THE NUMBER
OF SHARES TO BE PURCHASED.  PAYMENT OF THE PURCHASE PRICE MAY BE MADE BY ONE OR
MORE OF THE FOLLOWING METHODS:

(A)          IN CASH, BY CERTIFIED BANK CHECK OR OTHER INSTRUMENT ACCEPTABLE TO
THE COMMITTEE;

(B)           THROUGH THE DELIVERY (OR ATTESTATION TO THE OWNERSHIP) OF SHARES
OF STOCK THAT HAVE BEEN PURCHASED BY THE OPTIONEE ON THE OPEN MARKET OR THAT
HAVE BEEN BENEFICIALLY OWNED BY THE OPTIONEE FOR AT LEAST SIX MONTHS AND ARE NOT
THEN SUBJECT TO RESTRICTIONS UNDER ANY COMPANY PLAN.  SUCH SURRENDERED SHARES
SHALL BE VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

(C)           BY THE OPTIONEE DELIVERING TO THE COMPANY A PROPERLY EXECUTED
EXERCISE NOTICE TOGETHER WITH IRREVOCABLE INSTRUCTIONS TO A BROKER TO PROMPTLY
DELIVER TO THE COMPANY CASH OR A CHECK PAYABLE AND ACCEPTABLE TO THE COMPANY TO
PAY THE PURCHASE PRICE; PROVIDED THAT IN THE EVENT THE OPTIONEE CHOOSES TO PAY
THE PURCHASE PRICE AS SO PROVIDED, THE OPTIONEE AND THE BROKER SHALL COMPLY WITH
SUCH PROCEDURES AND ENTER INTO SUCH AGREEMENTS OF INDEMNITY AND OTHER AGREEMENTS
AS THE COMMITTEE SHALL PRESCRIBE AS A

9



--------------------------------------------------------------------------------



 



 

CONDITION OF SUCH PAYMENT PROCEDURE.  PAYMENT INSTRUMENTS WILL BE RECEIVED
SUBJECT TO COLLECTION.

THE DELIVERY OF CERTIFICATES REPRESENTING SHARES OF STOCK TO BE PURCHASED
PURSUANT TO THE EXERCISE OF A STOCK OPTION WILL BE CONTINGENT UPON RECEIPT FROM
THE OPTIONEE (OR A PURCHASER ACTING IN HIS STEAD IN ACCORDANCE WITH THE
PROVISIONS OF THE STOCK OPTION) BY THE COMPANY OF THE FULL PURCHASE PRICE FOR
SUCH SHARES AND THE FULFILLMENT OF ANY OTHER REQUIREMENTS CONTAINED IN THE STOCK
OPTION OR APPLICABLE PROVISIONS OF LAWS.  IN THE EVENT AN OPTIONEE CHOOSES TO
PAY THE PURCHASE PRICE BY PREVIOUSLY-OWNED SHARES OF STOCK THROUGH THE
ATTESTATION METHOD, THE SHARES OF STOCK TRANSFERRED TO THE OPTIONEE UPON THE
EXERCISE OF THE STOCK OPTION SHALL BE NET OF THE NUMBER OF SHARES ATTESTED TO.


(V)           TERMINATION BY REASON OF DEATH.  IF ANY OPTIONEE’S EMPLOYMENT (OR
OTHER BUSINESS RELATIONSHIP) BY THE COMPANY AND ITS SUBSIDIARIES TERMINATES BY
REASON OF DEATH, THE STOCK OPTION MAY THEREAFTER BE EXERCISED, TO THE EXTENT
EXERCISABLE AT THE DATE OF DEATH, BY THE LEGAL REPRESENTATIVE OR LEGATEE OF THE
OPTIONEE, FOR A PERIOD OF SIX MONTHS (OR SUCH LONGER PERIOD AS THE COMMITTEE
SHALL SPECIFY AT ANY TIME IN THE OPTION, EMPLOYMENT OR OTHER AGREEMENT) FROM THE
DATE OF DEATH, OR UNTIL THE EXPIRATION OF THE STATED TERM OF THE OPTION, IF
EARLIER.


(VI)          TERMINATION BY REASON OF DISABILITY.

(A)          ANY STOCK OPTION HELD BY AN OPTIONEE WHOSE EMPLOYMENT (OR OTHER
BUSINESS RELATIONSHIP) BY THE COMPANY AND ITS SUBSIDIARIES HAS TERMINATED BY
REASON OF DISABILITY MAY THEREAFTER BE EXERCISED, TO THE EXTENT IT WAS
EXERCISABLE AT THE TIME OF SUCH TERMINATION, FOR A PERIOD OF TWELVE MONTHS (OR
SUCH LONGER PERIOD AS THE COMMITTEE SHALL SPECIFY AT ANY TIME IN THE OPTION,
EMPLOYMENT OR OTHER AGREEMENT) FROM THE DATE OF SUCH TERMINATION OF EMPLOYMENT
(OR OTHER BUSINESS RELATIONSHIP), OR UNTIL THE EXPIRATION OF THE STATED TERM OF
THE OPTION, IF EARLIER.

(B)           EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE AT THE TIME OF
GRANT, THE DEATH OF AN OPTIONEE DURING A PERIOD PROVIDED IN THIS SECTION
5(A)(VI) FOR THE EXERCISE OF A NON-QUALIFIED STOCK OPTION SHALL EXTEND SUCH
PERIOD FOR SIX MONTHS FROM THE DATE OF DEATH, SUBJECT TO TERMINATION ON THE
EXPIRATION OF THE STATED TERM OF THE OPTION, IF EARLIER.


(VII)         TERMINATION BY REASON OF RETIREMENT.

(A)          ANY STOCK OPTION HELD BY AN OPTIONEE WHOSE EMPLOYMENT BY (AND OTHER
BUSINESS RELATIONSHIPS WITH) THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY
REASON OF RETIREMENT MAY THEREAFTER BE EXERCISED, TO THE EXTENT IT WAS
EXERCISABLE AT THE TIME OF SUCH TERMINATION (AFTER GIVING EFFECT TO CLAUSE (C)
IMMEDIATELY BELOW), FOR A PERIOD OF TWELVE MONTHS (OR SUCH OTHER PERIOD AS THE
COMMITTEE SHALL SPECIFY AT ANY TIME IN THE OPTION, EMPLOYMENT OR OTHER
AGREEMENT) FROM THE DATE OF SUCH TERMINATION, OR UNTIL THE EXPIRATION OF THE
STATED TERM OF THE OPTION, IF EARLIER.

(B)           EXCEPT AS OTHERWISE PROVIDED BY THE COMMITTEE AT ANY TIME, THE
DEATH OF AN OPTIONEE DURING A PERIOD PROVIDED IN THIS SECTION 5(A)(VII) FOR THE
EXERCISE OF

10



--------------------------------------------------------------------------------



 



 

A STOCK OPTION SHALL EXTEND SUCH PERIOD FOR SIX MONTHS FROM THE DATE OF DEATH,
SUBJECT TO TERMINATION ON THE EXPIRATION OF THE STATED TERM OF THE OPTION, IF
EARLIER.

(C)           ANY STOCK OPTION HELD BY AN OPTIONEE WHOSE EMPLOYMENT BY (AND
OTHER BUSINESS RELATIONSHIPS WITH) THE COMPANY AND ITS SUBSIDIARIES IS
TERMINATED BY REASON OF RETIREMENT SHALL BE AUTOMATICALLY VESTED AS OF THE DATE
OF SUCH TERMINATION NOTWITHSTANDING THAT THE PROVISIONS OF THE RELATED STOCK
OPTION AGREEMENT MAY NOT PROVIDE FOR SUCH AUTOMATIC VESTING.


(VIII)        TERMINATION FOR CAUSE.  IF ANY OPTIONEE’S EMPLOYMENT (OR OTHER
BUSINESS RELATIONSHIP) BY THE COMPANY AND ITS SUBSIDIARIES HAS BEEN TERMINATED
FOR CAUSE, ANY STOCK OPTION HELD BY SUCH OPTIONEE SHALL IMMEDIATELY TERMINATE
AND BE OF NO FURTHER FORCE AND EFFECT; PROVIDED, HOWEVER, THAT THE COMMITTEE
MAY, IN ITS SOLE DISCRETION, PROVIDE THAT SUCH STOCK OPTION CAN BE EXERCISED FOR
A PERIOD OF UP TO 30 DAYS FROM THE DATE OF TERMINATION OF EMPLOYMENT (OR OTHER
BUSINESS RELATIONSHIP) OR UNTIL THE EXPIRATION OF THE STATED TERM OF THE OPTION,
IF EARLIER.


(IX)           OTHER TERMINATION.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
IF AN OPTIONEE’S EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP) BY THE COMPANY AND
ITS SUBSIDIARIES TERMINATES FOR ANY REASON OTHER THAN DEATH, DISABILITY,
RETIREMENT OR FOR CAUSE, ANY STOCK OPTION HELD BY SUCH OPTIONEE MAY THEREAFTER
BE EXERCISED, TO THE EXTENT IT WAS EXERCISABLE ON THE DATE OF TERMINATION OF
EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP), FOR THREE MONTHS (OR SUCH LONGER
PERIOD AS THE COMMITTEE SHALL SPECIFY AT ANY TIME IN THE OPTION, EMPLOYMENT OR
OTHER AGREEMENT) FROM THE DATE OF TERMINATION OF EMPLOYMENT (OR OTHER BUSINESS
RELATIONSHIP) OR UNTIL THE EXPIRATION OF THE STATED TERM OF THE OPTION, IF
EARLIER.


(X)            ANNUAL LIMIT ON INCENTIVE STOCK OPTIONS.  TO THE EXTENT REQUIRED
FOR “INCENTIVE STOCK OPTION” TREATMENT UNDER SECTION 422 OF THE CODE, THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME OF GRANT) OF THE STOCK
WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS GRANTED UNDER THIS PLAN AND ANY
OTHER PLAN OF THE COMPANY OR ITS SUBSIDIARIES BECOME EXERCISABLE FOR THE FIRST
TIME BY AN OPTIONEE DURING ANY CALENDAR YEAR SHALL NOT EXCEED $100,000.


(XI)           FORM OF SETTLEMENT.  SHARES OF STOCK ISSUED UPON EXERCISE OF A
STOCK OPTION SHALL BE FREE OF ALL RESTRICTIONS UNDER THE PLAN, EXCEPT AS
OTHERWISE PROVIDED IN THIS PLAN.


(B)           RELOAD OPTIONS.  AT THE DISCRETION OF THE COMMITTEE, OPTIONS
GRANTED UNDER THE PLAN MAY INCLUDE A SO-CALLED “RELOAD” FEATURE PURSUANT TO
WHICH AN OPTIONEE EXERCISING AN OPTION BY THE DELIVERY OF A NUMBER OF SHARES OF
STOCK IN ACCORDANCE WITH SECTION 5(A)(IV)(B) HEREOF WOULD AUTOMATICALLY BE
GRANTED AN ADDITIONAL OPTION (WITH AN EXERCISE PRICE EQUAL TO THE FAIR MARKET
VALUE OF THE STOCK ON THE DATE THE ADDITIONAL OPTION IS GRANTED AND WITH THE
SAME EXPIRATION DATE AS THE ORIGINAL OPTION BEING EXERCISED, AND WITH SUCH OTHER
TERMS AS THE COMMITTEE MAY PROVIDE) TO PURCHASE THAT NUMBER OF SHARES OF STOCK
EQUAL TO THE NUMBER DELIVERED TO EXERCISE THE ORIGINAL OPTION.


11



--------------------------------------------------------------------------------



 




 


(C)           NON-TRANSFERABILITY OF OPTIONS.  NO STOCK OPTION SHALL BE
TRANSFERABLE BY THE OPTIONEE OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT
AND DISTRIBUTION AND ALL STOCK OPTIONS SHALL BE EXERCISABLE, DURING THE
OPTIONEE’S LIFETIME, ONLY BY THE OPTIONEE, OR BY THE OPTIONEE’S LEGAL
REPRESENTATIVE OR GUARDIAN IN THE EVENT OF THE OPTIONEE’S INCAPACITY. 
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY PERMIT THE OPTIONEE TO TRANSFER
HIS NON-QUALIFIED STOCK OPTIONS TO MEMBERS OF HIS IMMEDIATE FAMILY, OR TO TRUSTS
FOR THE BENEFIT OF SUCH FAMILY MEMBERS, OR TO PARTNERSHIPS IN WHICH SUCH FAMILY
MEMBERS ARE THE ONLY PARTNERS, PROVIDED THAT THE TRANSFEREE AGREES IN WRITING
WITH THE COMPANY TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS PLAN,
THE APPLICABLE OPTION AGREEMENT AND ALL INSIDER TRADING RULES OF THE COMPANY.

 

SECTION 6.           RESTRICTED STOCK AWARDS

 


(A)           NATURE OF RESTRICTED STOCK AWARD.  THE COMMITTEE MAY GRANT
RESTRICTED STOCK AWARDS TO ANY PARTICIPANT.  A RESTRICTED STOCK AWARD IS AN
AWARD ENTITLING THE RECIPIENT TO ACQUIRE, AT NO COST OR FOR A PURCHASE PRICE
DETERMINED BY THE COMMITTEE, SHARES OF STOCK SUBJECT TO SUCH RESTRICTIONS AND
CONDITIONS AS THE COMMITTEE MAY DETERMINE AT THE TIME OF GRANT (“RESTRICTED
STOCK”).  CONDITIONS MAY BE BASED ON CONTINUING EMPLOYMENT (OR OTHER BUSINESS
RELATIONSHIP) AND/OR ACHIEVEMENT OF PRE-ESTABLISHED PERFORMANCE GOALS AND
OBJECTIVES.  IN ADDITION, A RESTRICTED STOCK AWARD MAY BE GRANTED TO AN EMPLOYEE
BY THE COMMITTEE IN LIEU OF A CASH BONUS DUE TO SUCH EMPLOYEE PURSUANT TO ANY
OTHER PLAN OF THE COMPANY.  IN THE EVENT OF TERMINATION OF EMPLOYMENT AND/OR
OTHER BUSINESS RELATIONSHIPS BY REASON OF RETIREMENT, THEN IN SUCH EVENT ANY
RESTRICTED STOCK AWARDS HELD BY THE TERMINATED AWARD HOLDER ON THE DATE OF
TERMINATION SHALL BE AUTOMATICALLY VESTED AS OF THE DATE OF TERMINATION
NOTWITHSTANDING THAT THE PROVISIONS OF THE RELATED RESTRICTED STOCK AWARD MAY
NOT PROVIDE FOR SUCH AUTOMATIC VESTING.


(B)           AUTOMATIC GRANT OF RESTRICTED STOCK TO INDEPENDENT DIRECTORS.


(I)            EACH NON-EMPLOYEE DIRECTOR WHO IS SERVING AS A DIRECTOR OF THE
COMPANY ON THE FIFTH BUSINESS DAY AFTER THE 2003 ANNUAL MEETING OF STOCKHOLDERS
SHALL AUTOMATICALLY BE GRANTED ON SUCH DAY 2,500 SHARES OF RESTRICTED STOCK,
AND, THEREAFTER EACH NON-EMPLOYEE DIRECTOR WHO IS SERVING AS A DIRECTOR OF THE
COMPANY ON THE FIFTH BUSINESS DAY AFTER EACH ANNUAL MEETING OF STOCKHOLDERS,
BEGINNING WITH THE 2004 ANNUAL MEETING OF STOCKHOLDERS, SHALL AUTOMATICALLY BE
GRANTED ON SUCH DAY A NUMBER OF SHARES OF RESTRICTED STOCK EQUAL TO $100,000
BASED UPON THE CLOSING PRICE OF SHARES OF THE COMPANY’S COMMON STOCK ON THE NEW
YORK STOCK EXCHANGE ON THE GRANT DATE OF THE PRECEDING YEAR (SUCH NUMBER TO BE
ROUNDED TO THE NEAREST WHOLE NUMBER).  BY WAY OF EXAMPLE IT IS NOTED THAT THE
2003 GRANT DATE WAS MAY 21, 2003 AND THAT THE CLOSING STOCK PRICE ON SUCH DATE
WAS $43.14, WHICH MEANS THAT ON THE 2004 GRANT DATE EACH NON-EMPLOYEE DIRECTOR
WILL BE GRANTED 2,318 SHARES OF RESTRICTED STOCK (I.E, $100,000/$43.14).  EXCEPT
AS OTHERWISE PROVIDED IN THE AWARD AGREEMENT, SUCH SHARES OF RESTRICTED STOCK
SHALL VEST TWENTY PERCENT (20%) ON THE DATE OF ISSUANCE AND TWENTY PERCENT (20%)
ON EACH OF THE FIRST FOUR ANNIVERSARIES OF THE DATE OF ISSUANCE.


(II)           EACH NON-EMPLOYEE DIRECTOR MAY, PURSUANT TO THE PROVISIONS OF
SECTION 7(B), ELECT TO RECEIVE DEFERRED STOCK INSTEAD OF RESTRICTED STOCK
PROVIDED IN THIS SECTION 6(B).


12



--------------------------------------------------------------------------------



 




 


ANY DEFERRED STOCK GRANTED IN LIEU OF RESTRICTED STOCK SHALL BE SUBJECT TO THE
SAME VESTING REQUIREMENTS APPLICABLE TO THE RESTRICTED STOCK.


(C)           ACCEPTANCE OF AWARD.  TO THE EXTENT APPLICABLE, A PARTICIPANT WHO
IS GRANTED A RESTRICTED STOCK AWARD SHALL HAVE NO RIGHTS WITH RESPECT TO SUCH
AWARD UNLESS THE PARTICIPANT SHALL HAVE ACCEPTED THE AWARD WITHIN 60 DAYS (OR
SUCH SHORTER TIME PERIOD AS THE COMMITTEE MAY SPECIFY) FOLLOWING THE AWARD DATE
BY MAKING PAYMENT TO THE COMPANY, IF REQUIRED, IN CASH, BY CERTIFIED OR BANK
CHECK OR OTHER INSTRUMENT OR FORM OF PAYMENT ACCEPTABLE TO THE COMMITTEE IN AN
AMOUNT EQUAL TO THE SPECIFIED PURCHASE PRICE, IF ANY, OF THE SHARES COVERED BY
THE AWARD AND BY EXECUTING AND DELIVERING TO THE COMPANY A WRITTEN INSTRUMENT
THAT SETS FORTH THE TERMS AND CONDITIONS OF THE RESTRICTED STOCK IN SUCH FORM AS
THE COMMITTEE SHALL DETERMINE.


(D)           RIGHTS AS A SHAREHOLDER.  UPON COMPLYING WITH SECTION 6(C) ABOVE,
A PARTICIPANT SHALL HAVE ALL THE RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE
RESTRICTED STOCK INCLUDING VOTING AND DIVIDEND RIGHTS, SUBJECT TO
NON-TRANSFERABILITY RESTRICTIONS AND COMPANY REPURCHASE OR FORFEITURE RIGHTS
DESCRIBED IN THIS SECTION 6 AND SUBJECT TO SUCH OTHER CONDITIONS CONTAINED IN
THE WRITTEN INSTRUMENT EVIDENCING THE RESTRICTED STOCK AWARD.  UNLESS THE
COMMITTEE SHALL OTHERWISE DETERMINE, CERTIFICATES EVIDENCING SHARES OF
RESTRICTED STOCK SHALL REMAIN IN THE POSSESSION OF THE COMPANY UNTIL SUCH SHARES
ARE VESTED AS PROVIDED IN SECTION 6(F) BELOW.


(E)           RESTRICTIONS.  EXCEPT AS PROVIDED IN AN INDIVIDUAL AGREEMENT OR AS
OTHERWISE DETERMINED BY THE COMMITTEE, SHARES OF RESTRICTED STOCK MAY NOT BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF. 
EXCEPT AS PROVIDED IN AN INDIVIDUAL AGREEMENT OR AS OTHERWISE DETERMINED BY THE
COMMITTEE, IN THE EVENT OF TERMINATION OF EMPLOYMENT (OR OTHER BUSINESS
RELATIONSHIP) BY THE COMPANY AND ITS SUBSIDIARIES FOR ANY REASON (INCLUDING
DEATH, RETIREMENT, DISABILITY, AND FOR CAUSE), THE COMPANY SHALL HAVE THE RIGHT,
AT THE DISCRETION OF THE COMMITTEE, TO REPURCHASE SHARES OF RESTRICTED STOCK
WITH RESPECT TO WHICH CONDITIONS HAVE NOT LAPSED AT THEIR PURCHASE PRICE, OR TO
REQUIRE FORFEITURE OF SUCH SHARES TO THE COMPANY IF ACQUIRED AT NO COST, FROM
THE PARTICIPANT OR THE PARTICIPANT’S LEGAL REPRESENTATIVE.  THE COMPANY MUST
EXERCISE SUCH RIGHT OF REPURCHASE OR FORFEITURE NOT LATER THAN THE 90TH DAY
FOLLOWING SUCH TERMINATION OF EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP),
UNLESS OTHERWISE SPECIFIED IN THE WRITTEN INSTRUMENT EVIDENCING THE RESTRICTED
STOCK AWARD.


(F)            VESTING OF RESTRICTED STOCK.  THE COMMITTEE AT THE TIME OF GRANT
SHALL SPECIFY THE DATE OR DATES AND/OR THE ATTAINMENT OF PRE-ESTABLISHED
PERFORMANCE GOALS, OBJECTIVES AND OTHER CONDITIONS ON WHICH THE
NON-TRANSFERABILITY OF THE RESTRICTED STOCK AND THE COMPANY’S RIGHT OF
REPURCHASE OR FORFEITURE SHALL LAPSE.  EXCEPT AS PROVIDED IN SECTION 16, THE
VESTING PERIOD FOR RESTRICTED STOCK SHALL BE AT LEAST THREE YEARS, EXCEPT THAT
IN THE CASE OF RESTRICTED STOCK THAT BECOMES TRANSFERABLE AND NO LONGER SUBJECT
TO FORFEITURE UPON THE ATTAINMENT OF SUCH PRE-ESTABLISHED PERFORMANCE GOALS,
OBJECTIVES AND OTHER CONDITIONS, THE VESTING PERIOD SHALL BE AT LEAST ONE YEAR. 
SUBSEQUENT TO SUCH DATE OR DATES AND/OR THE ATTAINMENT OF SUCH PRE-ESTABLISHED
PERFORMANCE GOALS, OBJECTIVES AND OTHER CONDITIONS, THE SHARES ON WHICH ALL
RESTRICTIONS HAVE LAPSED SHALL NO LONGER BE RESTRICTED STOCK AND SHALL BE DEEMED
“VESTED.”


(G)           WAIVER, DEFERRAL AND REINVESTMENT OF DIVIDENDS.  THE WRITTEN
INSTRUMENT EVIDENCING THE RESTRICTED STOCK AWARD MAY REQUIRE OR PERMIT THE
IMMEDIATE PAYMENT, WAIVER, DEFERRAL OR INVESTMENT OF DIVIDENDS PAID ON THE
RESTRICTED STOCK.


13



--------------------------------------------------------------------------------



 



SECTION 7.           DEFERRED STOCK AWARDS

 


(A)           NATURE OF DEFERRED STOCK AWARDS.   A DEFERRED STOCK AWARD IS AN
AWARD OF PHANTOM STOCK UNITS TO A PARTICIPANT, SUBJECT TO RESTRICTIONS AND
CONDITIONS AS THE COMMITTEE MAY DETERMINE AT THE TIME OF GRANT.  CONDITIONS MAY
BE BASED ON CONTINUING EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP) AND/OR
ACHIEVEMENT OF PRE-ESTABLISHED PERFORMANCE GOALS AND OBJECTIVES.  THE GRANT OF A
DEFERRED STOCK AWARD IS CONTINGENT ON THE PARTICIPANT EXECUTING THE DEFERRED
STOCK AWARD AGREEMENT.  THE TERMS AND CONDITIONS OF EACH SUCH AGREEMENT SHALL BE
DETERMINED BY THE COMMITTEE, AND SUCH TERMS AND CONDITIONS MAY DIFFER AMONG
INDIVIDUAL AWARDS AND PARTICIPANTS.  AT THE END OF THE DEFERRAL PERIOD, THE
DEFERRED STOCK AWARD, TO THE EXTENT VESTED, SHALL BE PAID TO THE PARTICIPANT IN
THE FORM OF SHARES OF STOCK.  IN THE EVENT OF TERMINATION OF EMPLOYMENT OR OTHER
BUSINESS RELATIONSHIPS BY REASON OF RETIREMENT, THEN IN SUCH EVENT ANY DEFERRED
STOCK AWARDS HELD BY THE TERMINATED AWARD HOLDER ON THE DATE OF TERMINATION
SHALL BE AUTOMATICALLY VESTED AS OF THE DATE OF TERMINATION NOTWITHSTANDING THAT
THE PROVISIONS OF THE RELATED DEFERRED STOCK AWARD AGREEMENT MAY NOT PROVIDE FOR
SUCH AUTOMATIC VESTING.


(B)           ELECTION TO RECEIVE DEFERRED STOCK AWARDS IN LIEU OF
COMPENSATION.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PERMIT A PARTICIPANT,
INCLUDING A NON-EMPLOYEE DIRECTOR, TO ELECT TO RECEIVE A PORTION OF THE CASH
COMPENSATION OR RESTRICTED STOCK AWARD OTHERWISE DUE TO SUCH PARTICIPANT IN THE
FORM OF A DEFERRED STOCK AWARD.  ANY SUCH ELECTION SHALL BE MADE IN WRITING AND
SHALL BE DELIVERED TO THE COMPANY NO LATER THAN THE DATE SPECIFIED BY THE
COMMITTEE AND IN ACCORDANCE WITH RULES AND PROCEDURES ESTABLISHED BY THE
COMMITTEE.  THE COMMITTEE SHALL HAVE THE SOLE RIGHT TO DETERMINE WHETHER AND
UNDER WHAT CIRCUMSTANCES TO PERMIT SUCH ELECTIONS AND TO IMPOSE SUCH LIMITATIONS
AND OTHER TERMS AND CONDITIONS THEREON AS THE COMMITTEE DEEMS APPROPRIATE.


(C)           RIGHTS AS A STOCKHOLDER.  DURING THE DEFERRAL PERIOD, A
PARTICIPANT SHALL HAVE NO RIGHTS AS A STOCKHOLDER; PROVIDED, HOWEVER, THAT THE
PARTICIPANT MAY BE CREDITED WITH DIVIDEND EQUIVALENT RIGHTS WITH RESPECT TO THE
PHANTOM STOCK UNITS UNDERLYING HIS DEFERRED STOCK AWARD, SUBJECT TO SUCH TERMS
AND CONDITIONS AS THE COMMITTEE MAY DETERMINE.


(D)           RESTRICTIONS.  A DEFERRED STOCK AWARD MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF DURING THE DEFERRAL
PERIOD.


(E)           TERMINATION.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE
EITHER IN THE AWARD, EMPLOYMENT OR OTHER AGREEMENT OR, SUBJECT TO SECTION 14
BELOW, IN WRITING AFTER THE AWARD AGREEMENT IS ISSUED, A PARTICIPANT’S RIGHT IN
ALL DEFERRED STOCK AWARDS THAT HAVE NOT VESTED SHALL AUTOMATICALLY TERMINATE
UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR CESSATION OF BUSINESS
RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES FOR ANY REASON.

 

SECTION 8.           UNRESTRICTED STOCK AWARDS

 

The Committee may, in its sole discretion, grant (or sell at a purchase price
determined by the Committee) an Unrestricted Stock Award to any participant
which will entitle such participant to receive shares of Stock free of any
restrictions under the Plan (“Unrestricted Stock”).  Unrestricted Stock Awards
may be granted or sold as described in the preceding

14



--------------------------------------------------------------------------------



 



 

sentence in respect of past services or other valid consideration, or in lieu of
any cash compensation due to such participant.

 

SECTION 9.           PERFORMANCE SHARE AWARDS

 


(A)           NATURE OF PERFORMANCE SHARES.  A PERFORMANCE SHARE AWARD IS AN
AWARD ENTITLING THE RECIPIENT TO ACQUIRE SHARES OF STOCK UPON THE ATTAINMENT OF
SPECIFIED PERFORMANCE GOALS.  THE COMMITTEE MAY MAKE PERFORMANCE SHARE AWARDS
INDEPENDENT OF OR IN CONNECTION WITH THE GRANTING OF ANY OTHER AWARD UNDER THE
PLAN.  PERFORMANCE SHARE AWARDS MAY BE GRANTED UNDER THE PLAN TO ANY
PARTICIPANTS, INCLUDING THOSE WHO QUALIFY FOR AWARDS UNDER OTHER PERFORMANCE
PLANS OF THE COMPANY.  THE COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE
WHETHER AND TO WHOM PERFORMANCE SHARE AWARDS SHALL BE MADE, THE PERFORMANCE
GOALS APPLICABLE UNDER EACH SUCH AWARD, THE PERIODS DURING WHICH PERFORMANCE IS
TO BE MEASURED, AND ALL OTHER LIMITATIONS AND CONDITIONS APPLICABLE TO THE
AWARDED PERFORMANCE SHARES; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY RELY ON
THE PERFORMANCE GOALS AND OTHER STANDARDS APPLICABLE TO OTHER PERFORMANCE UNIT
PLANS OF THE COMPANY IN SETTING THE STANDARDS FOR PERFORMANCE SHARE AWARDS UNDER
THE PLAN.


(B)           RESTRICTIONS ON TRANSFER.  PERFORMANCE SHARE AWARDS AND ALL RIGHTS
WITH RESPECT TO SUCH AWARDS MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE ENCUMBERED.


(C)           RIGHTS AS A SHAREHOLDER.  A PARTICIPANT RECEIVING A PERFORMANCE
SHARE AWARD SHALL HAVE THE RIGHTS OF A SHAREHOLDER ONLY AS TO SHARES ACTUALLY
RECEIVED BY THE PARTICIPANT UNDER THE PLAN AND NOT WITH RESPECT TO SHARES
SUBJECT TO THE AWARD BUT NOT ACTUALLY RECEIVED BY THE PARTICIPANT.  A
PARTICIPANT SHALL BE ENTITLED TO RECEIVE A STOCK CERTIFICATE EVIDENCING THE
ACQUISITION OF SHARES OF STOCK UNDER A PERFORMANCE SHARE AWARD ONLY UPON
SATISFACTION OF ALL CONDITIONS SPECIFIED IN THE WRITTEN INSTRUMENT EVIDENCING
THE PERFORMANCE SHARE AWARD (OR IN A PERFORMANCE PLAN ADOPTED BY THE COMMITTEE).


(D)           TERMINATION.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE
IN THE AWARD, EMPLOYMENT OR OTHER AGREEMENT, A PARTICIPANT’S RIGHTS IN ALL
PERFORMANCE SHARE AWARDS SHALL AUTOMATICALLY TERMINATE UPON THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP) BY THE COMPANY AND
ITS SUBSIDIARIES FOR ANY REASON (INCLUDING DEATH, DISABILITY AND FOR CAUSE).


(E)           ACCELERATION, WAIVER, ETC.  AT ANY TIME PRIOR TO OR UPON THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP) BY THE
COMPANY AND ITS SUBSIDIARIES, THE COMMITTEE MAY IN ITS SOLE DISCRETION
ACCELERATE, WAIVE OR, SUBJECT TO SECTION 14, AMEND ANY OR ALL OF THE GOALS,
RESTRICTIONS OR CONDITIONS IMPOSED UNDER ANY PERFORMANCE SHARE AWARD.

 

SECTION 10.         QUALIFIED PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

Notwithstanding anything to the contrary contained herein, if any Restricted
Stock Award, Deferred Stock Award or Performance Share Award granted to a
Covered Employee is intended to qualify as “performance-based compensation”
under Section 162(m) of the Code and

15



--------------------------------------------------------------------------------



 



 

the regulations promulgated thereunder (a “Performance-based Award”), such Award
shall comply with the provisions set forth below:


(A)           PERFORMANCE CRITERIA.  THE PERFORMANCE CRITERIA USED IN
PERFORMANCE GOALS GOVERNING PERFORMANCE-BASED AWARDS GRANTED TO COVERED
EMPLOYEES MAY INCLUDE ANY OR ALL OF THE FOLLOWING:  (I) THE COMPANY’S RETURN ON
EQUITY, ASSETS, CAPITAL OR INVESTMENT, (II) PRE-TAX OR AFTER-TAX PROFIT LEVELS
OF THE COMPANY OR ANY SUBSIDIARY, A DIVISION, AN OPERATING UNIT OR A BUSINESS
SEGMENT OF THE COMPANY, OR ANY COMBINATION OF THE FOREGOING; (III) CASH FLOW,
FUNDS FROM OPERATIONS OR SIMILAR MEASURE; (IV) TOTAL SHAREHOLDER RETURN; (V)
CHANGES IN THE MARKET PRICE OF THE STOCK; (VI) MARKET SHARE; OR (VII) EARNINGS
PER SHARE.


(B)           GRANT OF QUALIFIED PERFORMANCE-BASED AWARDS.  WITH RESPECT TO EACH
PERFORMANCE-BASED AWARD GRANTED TO A COVERED EMPLOYEE, THE COMMITTEE SHALL
SELECT, WITHIN THE FIRST 90 DAYS OF A PERFORMANCE CYCLE (OR, IF SHORTER, WITHIN
THE MAXIMUM PERIOD ALLOWED UNDER SECTION 162(M) OF THE CODE) THE PERFORMANCE
CRITERIA FOR SUCH GRANT, AND THE ACHIEVEMENT TARGETS WITH RESPECT TO EACH
PERFORMANCE CRITERION (INCLUDING A THRESHOLD LEVEL OF PERFORMANCE BELOW WHICH NO
AMOUNT WILL BECOME PAYABLE WITH RESPECT TO SUCH AWARD).  EACH PERFORMANCE-BASED
AWARD WILL SPECIFY THE AMOUNT PAYABLE, OR THE FORMULA FOR DETERMINING THE AMOUNT
PAYABLE, UPON ACHIEVEMENT OF THE VARIOUS APPLICABLE PERFORMANCE TARGETS.  THE
PERFORMANCE CRITERIA ESTABLISHED BY THE COMMITTEE MAY BE (BUT NEED NOT BE)
DIFFERENT FOR EACH PERFORMANCE CYCLE AND DIFFERENT GOALS MAY BE APPLICABLE TO
PERFORMANCE-BASED AWARDS TO DIFFERENT COVERED EMPLOYEES.


(C)           PAYMENT OF QUALIFIED PERFORMANCE-BASED AWARDS.  FOLLOWING THE
COMPLETION OF A PERFORMANCE CYCLE, THE COMMITTEE SHALL MEET TO REVIEW AND
CERTIFY IN WRITING WHETHER, AND TO WHAT EXTENT, THE PERFORMANCE CRITERIA FOR THE
PERFORMANCE CYCLE HAVE BEEN ACHIEVED AND, IF SO, TO ALSO CALCULATE AND CERTIFY
IN WRITING THE AMOUNT OF THE QUALIFIED PERFORMANCE-BASED AWARDS EARNED FOR THE
PERFORMANCE CYCLE.  THE COMMITTEE SHALL THEN DETERMINE THE ACTUAL SIZE OF EACH
COVERED EMPLOYEE’S QUALIFIED PERFORMANCE-BASED AWARD, AND, IN DOING SO, MAY
REDUCE OR ELIMINATE THE AMOUNT OF THE QUALIFIED PERFORMANCE-BASED AWARD FOR A
COVERED EMPLOYEE IF, IN ITS SOLE JUDGMENT, SUCH REDUCTION OR ELIMINATION IS
APPROPRIATE.


(D)           MAXIMUM AWARD PAYABLE.  THE MAXIMUM QUALIFIED PERFORMANCE-BASED
AWARD PAYABLE TO ANY ONE COVERED EMPLOYEE UNDER THE PLAN FOR A PERFORMANCE CYCLE
IS 200,000 SHARES OF STOCK (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 3(B)
HEREOF).

 

SECTION 11.         DIVIDEND EQUIVALENT RIGHTS

 


(A)           DIVIDEND EQUIVALENT RIGHTS.  A DIVIDEND EQUIVALENT RIGHT IS AN
AWARD ENTITLING THE RECIPIENT TO RECEIVE CREDITS BASED ON CASH DIVIDENDS THAT
WOULD HAVE BEEN PAID ON THE SHARES OF STOCK SPECIFIED IN THE DIVIDEND EQUIVALENT
RIGHT (OR OTHER AWARD TO WHICH IT RELATES) IF SUCH SHARES HAD BEEN ISSUED TO AND
HELD BY THE RECIPIENT.  A DIVIDEND EQUIVALENT RIGHT MAY BE GRANTED HEREUNDER TO
ANY PARTICIPANT AS A COMPONENT OF ANOTHER AWARD OR AS A FREESTANDING AWARD.  THE
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS SHALL BE SPECIFIED IN THE
GRANT.  DIVIDEND EQUIVALENTS CREDITED TO THE HOLDER OF A DIVIDEND EQUIVALENT
RIGHT MAY BE PAID CURRENTLY OR MAY BE DEEMED TO BE REINVESTED IN ADDITIONAL
SHARES OF STOCK, WHICH MAY THEREAFTER ACCRUE ADDITIONAL EQUIVALENTS.  ANY SUCH
REINVESTMENT SHALL BE AT FAIR MARKET VALUE ON THE DATE


16



--------------------------------------------------------------------------------



 




 


OF REINVESTMENT OR SUCH OTHER PRICE AS MAY THEN APPLY UNDER A DIVIDEND
REINVESTMENT PLAN SPONSORED BY THE COMPANY, IF ANY.  DIVIDEND EQUIVALENT RIGHTS
MAY BE SETTLED IN CASH OR SHARES OF STOCK OR A COMBINATION THEREOF, IN A SINGLE
INSTALLMENT OR INSTALLMENTS.  A DIVIDEND EQUIVALENT RIGHT GRANTED AS A COMPONENT
OF ANOTHER AWARD MAY PROVIDE THAT SUCH DIVIDEND EQUIVALENT RIGHT SHALL BE
SETTLED UPON EXERCISE, SETTLEMENT, OR PAYMENT OF, OR LAPSE OF RESTRICTIONS ON,
SUCH OTHER AWARD, AND THAT SUCH DIVIDEND EQUIVALENT RIGHT SHALL EXPIRE OR BE
FORFEITED OR ANNULLED UNDER THE SAME CONDITIONS AS SUCH OTHER AWARD.  A DIVIDEND
EQUIVALENT RIGHT GRANTED AS A COMPONENT OF ANOTHER AWARD MAY ALSO CONTAIN TERMS
AND CONDITIONS DIFFERENT FROM SUCH OTHER AWARD.


(B)           INTEREST EQUIVALENTS.  ANY AWARD UNDER THIS PLAN THAT IS SETTLED
IN WHOLE OR IN PART IN CASH ON A DEFERRED BASIS MAY PROVIDE IN THE GRANT FOR
INTEREST EQUIVALENTS TO BE CREDITED WITH RESPECT TO SUCH CASH PAYMENT.  INTEREST
EQUIVALENTS MAY BE COMPOUNDED AND SHALL BE PAID UPON SUCH TERMS AND CONDITIONS
AS MAY BE SPECIFIED BY THE GRANT.


(C)           TERMINATION.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE COMMITTEE
IN THE AWARD, EMPLOYMENT OR OTHER AGREEMENT, A PARTICIPANT’S RIGHTS IN ALL
DIVIDEND EQUIVALENT RIGHTS OR INTEREST EQUIVALENTS SHALL AUTOMATICALLY TERMINATE
UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR CESSATION OF BUSINESS
RELATIONSHIP) WITH THE COMPANY AND ITS SUBSIDIARIES FOR ANY REASON.

 

SECTION 12.         TAX WITHHOLDING

 


(A)           PAYMENT BY PARTICIPANT.  EACH PARTICIPANT SHALL, NO LATER THAN THE
DATE AS OF WHICH THE VALUE OF AN AWARD OR OF ANY STOCK OR OTHER AMOUNTS RECEIVED
THEREUNDER FIRST BECOMES INCLUDABLE IN THE GROSS INCOME OF THE PARTICIPANT FOR
FEDERAL INCOME TAX PURPOSES, PAY TO THE COMPANY, OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF, ANY FEDERAL, STATE, OR LOCAL
TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH INCOME. 
THE COMPANY AND ITS SUBSIDIARIES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE
PARTICIPANT.  THE COMPANY’S OBLIGATION TO DELIVER STOCK CERTIFICATES TO ANY
PARTICIPANT (OR HIS AGENT OR BROKER) IS SUBJECT TO AND CONDITIONED ON TAX
OBLIGATIONS BEING SATISFIED BY THE PARTICIPANT.  TO THE EXTENT A PARTICIPANT (OR
HIS AGENT OR BROKER) ACCEPTS DELIVERY OF STOCK CERTIFICATES, THE PARTICIPANT
SHALL BE DEEMED TO AGREE TO INDEMNIFY THE COMPANY FOR ANY DAMAGES RESULTING FROM
THE PARTICIPANT’S FAILURE TO SATISFY ANY TAX OBLIGATIONS.


(B)           PAYMENT IN SHARES.  SUBJECT TO APPROVAL BY THE COMMITTEE, A
PARTICIPANT MAY ELECT TO HAVE SUCH MINIMUM TAX WITHHOLDING OBLIGATION SATISFIED,
IN WHOLE OR IN PART, BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF
STOCK TO BE ISSUED PURSUANT TO ANY AWARD A NUMBER OF SHARES WITH AN AGGREGATE
FAIR MARKET VALUE (AS OF THE DATE THE WITHHOLDING IS EFFECTED) THAT WOULD
SATISFY THE MINIMUM WITHHOLDING AMOUNT DUE, (II) TRANSFERRING TO THE COMPANY
SHARES OF STOCK OWNED BY THE PARTICIPANT WITH AN AGGREGATE FAIR MARKET VALUE (AS
OF THE DATE THE WITHHOLDING IS EFFECTED) THAT WOULD SATISFY THE MINIMUM
WITHHOLDING AMOUNT DUE, OR (III) IN A COMBINATION OF (I) AND (II).


17



--------------------------------------------------------------------------------



 



SECTION 13.         TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment (or other business relationship):


(A)           A TRANSFER TO THE EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP) OF
THE COMPANY FROM A SUBSIDIARY OR FROM THE COMPANY TO A SUBSIDIARY, OR FROM ONE
SUBSIDIARY TO ANOTHER SUBSIDIARY; OR


(B)           AN APPROVED LEAVE OF ABSENCE FOR MILITARY SERVICE OR SICKNESS, OR
FOR ANY OTHER PURPOSE APPROVED BY THE COMPANY, IF THE EMPLOYEE’S RIGHT TO
RE-EMPLOYMENT (OR OTHER BUSINESS RELATIONSHIP) IS GUARANTEED EITHER BY A STATUTE
OR BY CONTRACT OR UNDER THE POLICY PURSUANT TO WHICH THE LEAVE OF ABSENCE WAS
GRANTED OR IF THE COMMITTEE OTHERWISE SO PROVIDES IN WRITING.

 

SECTION 14.         AMENDMENTS AND TERMINATION

 

The Board may at any time amend or discontinue the Plan and the Committee may at
any time amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall (a)
adversely affect rights under any outstanding Award without the holder’s written
consent or (b) without the prior approval of the Company’s stockholders, reduce
the exercise price of or otherwise reprice, including through replacement
grants, any outstanding Stock Option.  To the extent required by the Code to
ensure that Options that have been granted hereunder as Incentive Stock Options
continue to qualify as Incentive Stock Options, Plan amendments shall be subject
to approval by the Company’s stockholders.

 

SECTION 15.         STATUS OF PLAN

 

With respect to the portion of any Award which has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards.  In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
provision of the foregoing sentence.

 

SECTION 16.         CHANGE OF CONTROL PROVISIONS

 

Notwithstanding anything in this Plan to the contrary, upon the occurrence of a
Change of Control as defined in this Section 16:


(A)           EACH STOCK OPTION SHALL AUTOMATICALLY BECOME FULLY EXERCISABLE.


(B)           RESTRICTIONS AND CONDITIONS ON RESTRICTED STOCK AWARD, DEFERRED
STOCK AWARDS AND PERFORMANCE SHARE AWARDS SHALL AUTOMATICALLY BE DEEMED WAIVED,
AND THE RECIPIENTS OF SUCH AWARDS SHALL BECOME ENTITLED TO RECEIPT OF THE STOCK
SUBJECT TO SUCH AWARDS UNLESS THE COMMITTEE SHALL OTHERWISE EXPRESSLY PROVIDE AT
THE TIME OF GRANT.


18



--------------------------------------------------------------------------------



 




 


(C)           “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY ONE OR MORE
OF THE FOLLOWING EVENTS:


(I)            ANY INDIVIDUAL, ENTITY OR GROUP (A “PERSON”) WITHIN THE MEANING
OF SECTIONS 13(D) AND 14(D) OF THE ACT (OTHER THAN THE COMPANY, ANY CORPORATION,
PARTNERSHIP, TRUST OR OTHER ENTITY CONTROLLED BY THE COMPANY (A “SUBSIDIARY”),
OR ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR ENTITY HOLDING SECURITIES UNDER ANY
EMPLOYEE BENEFIT PLAN OR TRUST OF THE COMPANY OR ANY OF ITS SUBSIDIARIES),
TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN
RULE 12B-2 UNDER THE ACT) OF SUCH PERSON, BECOMES THE “BENEFICIAL OWNER” (AS
SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE ACT) OF SECURITIES OF THE COMPANY
REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES HAVING THE RIGHT TO VOTE GENERALLY IN AN ELECTION OF THE
COMPANY’S BOARD (“VOTING SECURITIES”), OTHER THAN AS A RESULT OF (A) AN
ACQUISITION OF SECURITIES DIRECTLY FROM THE COMPANY OR ANY SUBSIDIARY OR (B) AN
ACQUISITION BY ANY CORPORATION PURSUANT TO A REORGANIZATION, CONSOLIDATION OR
MERGER IF, FOLLOWING SUCH REORGANIZATION, CONSOLIDATION OR MERGER THE CONDITIONS
DESCRIBED IN CLAUSES (A), (B) AND (C) OF SUBPARAGRAPH (III) OF THIS SECTION
16(C) ARE SATISFIED; OR


(II)           INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE
COMPANY’S BOARD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD, PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR OF THE COMPANY SUBSEQUENT TO THE EFFECTIVE DATE (EXCLUDING,
FOR THIS PURPOSE, (A) ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE IS
IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST RELATING TO THE
ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD, INCLUDING BY REASON OF AGREEMENT INTENDED TO AVOID OR SETTLE ANY SUCH
ACTUAL OR THREATENED CONTEST OR SOLICITATION, AND (B) ANY INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH A REORGANIZATION, MERGER OR
CONSOLIDATION, INVOLVING AN UNRELATED ENTITY), WHOSE ELECTION OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE PERSONS THEN COMPRISING INCUMBENT DIRECTORS SHALL FOR PURPOSES
OF THIS PLAN BE CONSIDERED AN INCUMBENT DIRECTOR;


(III)          THE APPROVAL BY THE SHAREHOLDERS OF A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE COMPANY, OR, IF CONSUMMATION OF SUCH REORGANIZATION, MERGER
OR CONSOLIDATION IS SUBJECT, AT THE TIME OF SUCH APPROVAL BY SHAREHOLDERS, TO
THE CONSENT OF ANY GOVERNMENT OR GOVERNMENTAL AGENCY, OBTAINING SUCH CONSENT
(EITHER EXPLICITLY OR IMPLICITLY BY CONSUMMATION), UNLESS, FOLLOWING SUCH
REORGANIZATION, MERGER OR CONSOLIDATION, (A) MORE THAN 50% OF, RESPECTIVELY, THE
THEN OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH
REORGANIZATION, MERGER OR CONSOLIDATION AND THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS WILL BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION, (B) NO PERSON
(EXCLUDING THE COMPANY, ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE
COMPANY, A SUBSIDIARY OR THE CORPORATION RESULTING FROM SUCH REORGANIZATION,
MERGER OR CONSOLIDATION OR ANY SUBSIDIARY THEREOF, AND ANY PERSON BENEFICIALLY
OWNING, IMMEDIATELY PRIOR TO SUCH REORGANIZATION, MERGER OR CONSOLIDATION,
DIRECTLY OR INDIRECTLY, 30% OR MORE OF THE OUTSTANDING VOTING SECURITIES), WILL
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 30% OR MORE OF, RESPECTIVELY, THE THEN
OUTSTANDING SHARES


19



--------------------------------------------------------------------------------



 




 


OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR
CONSOLIDATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS
OF THE CORPORATION RESULTING FROM SUCH REORGANIZATION, MERGER OR CONSOLIDATION
WILL HAVE BEEN MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT PROVIDING FOR SUCH REORGANIZATION, MERGER OR
CONSOLIDATION;


(IV)          APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


(V)           THE APPROVAL BY THE SHAREHOLDERS OF THE SALE, LEASE, EXCHANGE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR,
IF CONSUMMATION OF SUCH SALE, LEASE, EXCHANGE OR OTHER DISPOSITION IS SUBJECT,
AT THE TIME OF SUCH APPROVAL BY SHAREHOLDERS, TO THE CONSENT OF ANY GOVERNMENT
OR GOVERNMENTAL AGENCY, OBTAINING SUCH CONSENT (EITHER EXPLICITLY OR IMPLICITLY
BY CONSUMMATION), OTHER THAN TO A CORPORATION, WITH RESPECT TO WHICH FOLLOWING
SUCH SALE, LEASE, EXCHANGE OR OTHER DISPOSITION (A) MORE THAN 50% OF,
RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF SUCH CORPORATION
AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS WILL
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING
VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH SALE, LEASE, EXCHANGE OR OTHER
DISPOSITION, (B) NO PERSON (EXCLUDING THE COMPANY AND ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) OF THE COMPANY OR A SUBSIDIARY OR SUCH CORPORATION OR A
SUBSIDIARY THEREOF AND ANY PERSON BENEFICIALLY OWNING, IMMEDIATELY PRIOR TO SUCH
SALE, LEASE, EXCHANGE OR OTHER DISPOSITION, DIRECTLY OR INDIRECTLY, 30% OR MORE
OF THE OUTSTANDING VOTING SECURITIES), WILL BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, 30% OR MORE OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON
STOCK OF SUCH CORPORATION AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF SUCH CORPORATION WILL HAVE BEEN MEMBERS OF THE INCUMBENT BOARD AT
THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR ACTION OF THE BOARD
PROVIDING FOR SUCH SALE, LEASE, EXCHANGE OR OTHER DISPOSITION OF ASSETS OF THE
COMPANY.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of this Agreement solely as the result of an acquisition
of securities by the Company which, by reducing the number of shares of Voting
Securities outstanding, increases the proportionate voting power represented by
the Voting Securities beneficially owned by any Person to 30% or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any Person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Stock or other Voting
Securities (other than pursuant to a stock split, stock dividend or similar
transaction), then a “Change of Control” shall be deemed to have occurred for
purposes of this Agreement.

 

SECTION 17.         GENERAL PROVISIONS

 


(A)           NO DISTRIBUTION; COMPLIANCE WITH LEGAL REQUIREMENTS.  THE
COMMITTEE MAY REQUIRE EACH PERSON ACQUIRING SHARES PURSUANT TO AN AWARD TO
REPRESENT TO AND AGREE WITH THE


20



--------------------------------------------------------------------------------



 




 


COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES WITHOUT A VIEW TO
DISTRIBUTION THEREOF.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange requirements have been
satisfied.  The Committee may require the placing of such stop-orders and
restrictive legends on certificates for Stock and Awards as it deems
appropriate.


(B)           DELIVERY OF STOCK CERTIFICATES.  DELIVERY OF STOCK CERTIFICATES TO
PARTICIPANTS UNDER THIS PLAN SHALL BE DEEMED EFFECTED FOR ALL PURPOSES WHEN THE
COMPANY OR A STOCK TRANSFER AGENT OF THE COMPANY SHALL HAVE DELIVERED SUCH
CERTIFICATES IN THE UNITED STATES MAIL, ADDRESSED TO THE PARTICIPANT, AT THE
PARTICIPANT’S LAST KNOWN ADDRESS ON FILE WITH THE COMPANY.


(C)           OTHER COMPENSATION ARRANGEMENTS; NO EMPLOYMENT RIGHTS.  NOTHING
CONTAINED IN THIS PLAN SHALL PREVENT THE BOARD FROM ADOPTING OTHER OR ADDITIONAL
COMPENSATION ARRANGEMENTS, INCLUDING TRUSTS, SUBJECT TO STOCKHOLDER APPROVAL IF
SUCH APPROVAL IS REQUIRED; AND SUCH ARRANGEMENTS MAY BE EITHER GENERALLY
APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.  THE ADOPTION OF THE PLAN AND
THE GRANT OF AWARDS DO NOT CONFER UPON ANY EMPLOYEE ANY RIGHT TO CONTINUED
EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY.


(D)           TRADING POLICY RESTRICTIONS.  OPTION EXERCISES AND OTHER AWARDS
UNDER THE PLAN SHALL BE SUBJECT TO SUCH COMPANY’S INSIDER TRADING POLICY, AS IN
EFFECT FROM TIME TO TIME.


(E)           DESIGNATION OF BENEFICIARY.  EACH PARTICIPANT TO WHOM AN AWARD HAS
BEEN MADE UNDER THE PLAN MAY DESIGNATE A BENEFICIARY OR BENEFICIARIES TO
EXERCISE ANY AWARD OR RECEIVE ANY PAYMENT UNDER ANY AWARD PAYABLE ON OR AFTER
THE PARTICIPANT’S DEATH.  ANY SUCH DESIGNATION SHALL BE ON A FORM PROVIDED FOR
THAT PURPOSE BY THE COMMITTEE AND SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE
COMMITTEE.  IF NO BENEFICIARY HAS BEEN DESIGNATED BY A DECEASED PARTICIPANT, OR
IF THE DESIGNATED BENEFICIARIES HAVE PREDECEASED THE PARTICIPANT, THE
BENEFICIARY SHALL BE THE PARTICIPANT’S ESTATE.

 

SECTION 18.         EFFECTIVE DATE OF PLAN

 

This Plan was amended and restated as of March 21, 2001.

 

SECTION 19.         GOVERNING LAW

 

This Plan shall be governed by Maryland law except to the extent such law is
preempted by federal law.

21



--------------------------------------------------------------------------------



 



 

DATE OF APPROVAL OF INITIAL PLAN BY SHAREHOLDERS:

 

February 15, 1994

DATE OF APPROVAL OF FIRST AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS:

 

August 28, 1996

DATE OF APPROVAL OF FIRST AMENDED AND RESTATED PLAN BY SHAREHOLDERS:

 

April 25, 1997

DATE OF APPROVAL OF SECOND AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS:

 

February 26, 1998

DATE OF APPROVAL OF THIRD AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS:

 

April 13, 1998

DATE OF APPROVAL OF THIRD AMENDED AND RESTATED PLAN BY SHAREHOLDERS:

 

June 4, 1998

DATE OF APPROVAL OF AMENDMENTS TO THIRD AMENDED AND RESTATED PLAN BY BOARD OF
DIRECTORS:

 

July 24, 1998

DATE OF APPROVAL OF FOURTH AMENDED AND RESTATED PLAN BY SHAREHOLDERS:

 

May 8, 2001

DATE OF APPROVAL OF AMENDMENTS TO FOURTH AMENDED AND RESTATED PLAN BY BOARD OF
DIRECTORS:

 

May 14, 2003

DATE OF APPROVAL OF FIFTH AMENDED AND RESTATED PLAN BY BOARD OF DIRECTORS

 

December 8, 2004

 

 

22

--------------------------------------------------------------------------------